 

AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

 

This Amendment to the Pledge and Security Agreement (this “Amendment”) is made
as of this 7th day of September, 2018 by and among Quest Solution, Inc., a
Delaware corporation (“Quest Solution”), Quest Marketing, Inc., an Oregon
corporation (“Quest Marketing”), and Quest Exchange Ltd., a Canadian corporation
(“Quest Exchange” and, together with Quest Solution and Quest Marketing, the
“Debtors” and individually, a “Debtor”), and ScanSource, Inc., a South Carolina
corporation and/or its subsidiaries and affiliates (collectively, “Secured
Party”), and, in consideration of the mutual covenants herein contained and
benefits to be derived herefrom.

 

WITNESSETH:

 

WHEREAS, Secured Party and/or its subsidiaries and affiliates have, from time to
time, extended trade and other credit to Debtors; and

 

WHEREAS, the Debtors and Secured Party have entered into that certain Pledge and
Security Agreement dated as of July l, 2016 (the “Pledge and Security
Agreement”), pursuant to which each Debtor has granted security interests in and
liens on the Collateral (as defined in the Pledge and Security Agreement) to
Secured Party to secure the Obligations (as defined in the Pledge and Security
Agreement); and

 

WHEREAS, Secured Party has previously released each of Bar Code Specialties,
Inc., and Quest Solution Canada Inc., from its respective obligations under the
Pledge and Security Agreement; and

 

WHEREAS, pursuant to a Collateral Agency Agreement, Secured Party and/or its
subsidiaries and affiliates, have appointed Secured Party as Collateral Agent
for such secured parties with respect to the Collateral and Secured Party has
accepted such appointment; and

 

WHEREAS, Secured Party and the Debtors desire to amend the Pledge and Security
Agreement as described herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Pledge and Security Agreement, as
applicable.

 

2. Amendment to Pledge and Security Agreement. The Pledge and Security Agreement
is hereby amended by amending and restating the following sections:

 



 

 



 

(a) Section 9 (i) of the Pledge and Security Agreement is hereby amended and
restated in its entirety to read as follows:

 



“i. Tangible Net Worth. At all times, Debtors shall maintain a Tangible Net
Worth of not less than negative Twenty-Two Million and 00/ I 00 Dollars
($22,000,000.00)”

 

(b) Section 9 (ii) of the Pledge and Security Agreement is hereby amended and
restated in its entirety to read as follows:

 

“ii. Total Liabilities. Debtors shall not create, incur, assume or suffer to
exist or otherwise become liable in respect of any Liabilities in excess of
Thirty-Three Million and 00/100 Dollars ($33,000,000.00) in the aggregate. As
used herein, “Liabilities” means any and all obligations to pay an amount in
money, goods, or services to any internal or external party, as reflected in the
Debtor’s balance sheet, prepared on a consolidated and consolidating basis, in
reasonable detail, including, without limitation, any and all liabilities
(contingent or otherwise) and in conformity with GAAP.”

 

3. Reaffirmation of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Debtor hereby
bargains, assigns, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, including without limitation its successors and assigns, and
hereby grants to the Collateral Agent, its successors and assigns, in each case
for the benefit of itself and its subsidiaries, a lien on and security interest
in, all of Debtor’s right, title and interest in the Collateral on the terms and
conditions set forth in the Pledge and Security Agreement, as amended hereby.

 

4. Miscellaneous.

 

(a) This Amendment may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

(b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

(d) Each Debtor warrants and represents that it has consulted with independent
legal counsel of its selection in connection with this Amendment and is not
relying on any representations or warranties of Secured Party or its counsel in
entering into this Amendment.

 

(e) THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



 



[SIGNATURE PAGE FOLLOWS]

 

 

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 



  DEBTOR:        

QUEST SOLUTION, INC.

        By:  /s/ Shai Shalom Lustgarten   Name: Shai Shalom Lus tga   Title:
Chief Executive Officer         DEBTOR:         QUEST MARKETING, INC.        
By:  /s/ Shai Shalom Lustgarten   Name:



Shai Shalom Lustgarten

  Title: Chief Executive Officer         DEBTOR:         QUEST EXCHANGE LTD.    
    By:  /s/ Shai Shalom Lustgarten   Name: Shai Shalom Lustgarten   Title:
Chief Executive Officer         SECURED PARTY:        SCANSOURCE, INC., as
Collateral Agent         By:  /s/ Cleveland McBeth   Name: Cleveland McBeth, Jr.
  Title: Vice President, Worldwide Reseller Financial Services

 



 

 

 